Citation Nr: 1709931	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee ligament strain, manifested by instability of the right knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded by the Board in January 2014 and July 2016.

The Board notes that the Veteran requested a Travel Board hearing in his April 2010 substantive appeal, but withdrew the request in October 2011.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's residuals of right knee ligament strain were manifested by no more than slight instability.

2.  Throughout the period on appeal, the Veteran's degenerative changes of the right knee were manifested by painful motion, extension to 0 degrees, and flexion to, at worst, 103 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of right knee ligament strain, manifested by instability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2016). 

2.  The criteria for an initial disability rating in excess of 10 percent for degenerative changes of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016).  A February 2009 letter satisfied the duty to notify provisions with respect to the Veteran's claim for entitlement to an increased disability rating for residuals of right knee ligament strain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran's claim for an increased disability rating for right knee degenerative changes stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, and lay evidence are associated with the record.  The Veteran underwent VA examinations, and the VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Taken together, the examination reports and other evidence of record provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the Board finds that there has been substantial compliance with the remand directives issued with respect to the issues on appeal.  Specifically, in January 2014 the Board directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with an additional VA examination and associate updated treatment records with the claims file.  An examination was performed in March 2014, and updated treatment records were obtained.  The Board's July 2016 remand directed the AOJ to obtain the Veteran's SSA records and updated VA treatment records, which were subsequently associated with the file.  See Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and there has been no allegation that there are any deficiencies in the notice or assistance provided in this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
 § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the period on appeal, the Veteran's residuals of right knee ligament strain and degenerative changes of the right knee (right knee disabilities) are rated as 10 percent disabling on the basis of instability under Diagnostic Code 5257, and as 10 percent disabling on the basis of limitation of flexion under Diagnostic Code 5260.

Initially, the evidence does not reflect, and the Veteran does not assert, that he experienced any ankylosis, removal or dislocation of semilunar cartilage, or impairment of the tibia or fibula.  As such, Diagnostic Codes 5256, 5258, 5259, and 5262 are not applicable and will not be discussed herein.  See 38 C.F.R. § 4.71a.

Other diagnostic codes which may apply to the knees include Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 addresses limitation of flexion of the leg and provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension.  Extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. 

The Veteran first underwent VA examination in connection with these claims in March 2009.  The Veteran reported experiencing popping, stiffness, swelling, a decrease in range of motion, and some instability.  The examiner noted that the Veteran complained of locking, but no dislocation or subluxation.  The Veteran described pain with climbing or descending stairs and with squatting and kneeling, as well as a dull ache rated as a six or seven on a scale of one to ten and lasting all day.  The Veteran reported flare-ups three times per week, with pain rated at a nine out of ten and lasting for hours.  The Veteran further related pain with driving, sitting, standing, and standing while carrying heavy items.  Pain was relieved with medication.  The examiner noted that there was no impediment to the Veteran's activities of daily living, but that the Veteran's job required climbing and driving trucks and other small equipment, which caused knee pain associated with swelling.  The Veteran ambulated with a normal gait and no limp.  There was no gross swelling or deformity, but tenderness over the patella and along the medial and lateral joint space.  There was pain associated with ranges of motion with gravity and against resistance.  Range of motion testing revealed flexion to 103 degrees with full extension.  Repetitive-use testing caused some increase in pain with some fatigue and weakness.  The examiner noted no abnormal motion with valgus and varus stress applied on the medial lateral collateral ligament.  Anterior drawer sign, McMurray's sign, and the grind test were positive, with palpable popping sensations noted.  The examiner reported that the knee joint was not stable.  

The Veteran again underwent VA examination in March 2014, at which time he reported constant right knee pain at rest and in motion that was worse on wet, cloudy days.  The Veteran described the pain as variably throbbing with a constant ache.  He stated that his pain was worsened by going up steps, driving, moving too fast, or walking three to four blocks, and was alleviated by rest and certain medications.  The Veteran further stated that his knee felt loose.  The Veteran reported flare-ups in symptoms with wet weather.  The Veteran's gait was mildly antalgic.  Range of motion testing revealed flexion to 120 degrees with objective evidence of painful motion at the end of the range of motion, and normal extension with no objective evidence of painful motion.  There was no additional limitation in range of motion after repetitive-use testing, but the examiner noted that less movement than normal and pain on movement were contributing factors to functional loss.  The Veteran's right knee was painful on palpation, and muscle strength testing was normal.  Medial-lateral instability tests were positive and, in an April 2014 addendum, the examiner opined that such instability was slight based on minimal objective clinical findings.  There was no history of recurrent patellar subluxation or dislocation.  The examiner noted a right meniscal tear, but reported that the Veteran had not had a meniscectomy.  The examiner further reported that the Veteran occasionally used a cane to take pressure off of his knees, but that it did not appear to be necessary for ambulation, and that the Veteran wore soft knee braces.  Finally, the examiner noted that the Veteran was retired, but opined that his right knee disabilities caused mild functional impairment and would not impact his ability to work.  

Throughout the period on appeal, the Veteran's VA treatment records and lay statements reflect symptoms generally consistent with or less severe than those noted on VA examination.  Notably, the Veteran received continuous treatment from a VA orthopedic surgeon, including injections to treat his right knee symptoms.  Throughout, when the surgeon remarked upon range of motion, it was noted to be from 0 to 130 degrees with no instability.  In 2009 and 2010, the surgeon reported that the Veteran was ambulating with a slight antalgic gait and a cane in his right hand, and noted tenderness of the knee.  In March 2009, the Veteran reported chronic right knee pain with occasional giving way or slipping, and intermittent swelling, primarily with activities.  He stated that he worked in an asphalt plant and was required to stand and walk for periods of time.  In May 2013, the orthopedic surgeon noted that the Veteran was walking about six miles every other day and was starting to have some return of his knee pain with no swelling, locking, or giving way.  The Veteran reported that the knee symptoms only bothered him when he was walking and that he had no pain at night or at rest.  The surgeon noted that the Veteran was ambulating with a fairly normal gait without any assistive devices, and that he was able to extend the knee fully against resistance with no quadriceps weakness and to flex the knee against resistance with no hamstring weakness.  In September 2014 the Veteran reported walking five to six miles every day with knee braces, and denied any swelling, locking, or giving way.  The surgeon noted that the Veteran walked with a normal gait and was quick to get up out of a chair.  Both knees appeared benign and had normal stability throughout a full range of motion.  The surgeon did not recommend continuing with the injections as the Veteran was not experiencing pain and his examination was fairly normal.  The knee was again noted to appear benign in May 2015.

Upon review, the Board finds that disability ratings in excess of 10 percent are not warranted on the basis of instability or limitation of motion.  Throughout, the record reflects that the Veteran had normal extension and flexion to at least 103 degrees.  In that regard, the Board is cognizant of one treatment record, dated January 2011, in which the Veteran's orthopedic surgeon recorded a range of motion from 0 to 30 degrees.  Upon review, however, the evidence suggests that this is no more than a typographical error.  At all times that range of motion was recorded throughout the Veteran's treatment from this surgeon, before and after January 2011, range of motion was noted to be 0 to 130 degrees.  The surgeon also noted in January 2011 that there were no acute changes to the knee; if the Veteran's flexion was actually reduced by 100 degrees on this occasion only it stands to reason that this would be considered an acute change.  Accordingly, it appears that the range of motion was intended to be recorded at 130 degrees.  Even in the event that range of motion was 0 to 30 degrees on one occasion, this would be an outlier in the course of the Veteran's disability and would not reflect his overall disability picture throughout the period on appeal.  Furthermore, throughout the period on appeal, right knee instability was never noted to be more than slight and, at times, was normal.  Accordingly, the Board finds that increased disability ratings are not warranted.  

In reaching this conclusion, the Board is cognizant of the holdings of the United States Court of Appeals for Veterans Claims that, to be adequate, a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell, 25 Vet. App. at 44.   
	
In this case, the Board finds the examinations of record adequate for rating purposes and that higher disability ratings are not warranted based on limitation of motion even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner.  The reports do not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements.  The Veteran's current rating for degenerative changes of the right knee is based solely on painful motion pursuant to 38 C.F.R. § 4.59 and Burton, 25 Vet. App. 1, and his ranges of motion do not otherwise approach a compensable level.  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary and a higher disability rating is not warranted.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  

The Board has also considered whether the Veteran's right knee disabilities presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, these disabilities manifested primarily as pain and instability.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran complained of pain (including painful flare ups) and instability, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board acknowledges that the Veteran reported using a soft knee brace and the occasional use of a cane.  Although the use of a brace and cane is not contemplated under the rating criteria, the symptoms corrected or alleviated by the use of a brace and cane are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a brace or cane and, as noted above, those symptoms are contemplated under the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), an extraschedular rating based upon the combined effect of multiple conditions may be awarded in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's right knee disabilities and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

As a final matter, the Veteran does not contend and the record does not suggest that he is unemployable due to his right knee disabilities.  Accordingly, a claim for a total disability rating based on unemployability due to the right knee disabilities has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of right knee ligament strain, manifested by instability, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative changes is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


